ORDER

PER CURIAM.
Kurt and Sandra Ponzar (the “Ponzars”) appeal the judgment of the trial court granting summary judgment in favor of Respondents Deborah Lynn Elliott (“Elliott”) and Investors Title Company, Inc. (“Investors”), on Counts II, III and IV of the Ponzars’ amended petition. Specifically, in their first point, the Ponzars contend the trial court erred in designating its judgment as a final appealable judgment. *680In their remaining points, the Ponzars argue the trial court erred in dismissing Counts II, III and IV of them amended petition because: 1) the Ponzars’ claims were not barred as compulsory counterclaims; 2) the counterclaim rule was not applicable as the Ponzars’ claims had not accrued; and 3) the claims against Elliott were not time-barred by the applicable statute of limitations.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of . the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).